DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

    STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                        Appellant,

                                     v.

                GLOBAL NEURO AND SPINE INSTITUTE
                     a/a/o MELISSA JANNEN,
                            Appellee.

                               No. 4D21-218

                              [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel J. Kanner, Judge; L.T. Case Nos.
062015SC003421AXXXCE and 062019AP005450AXCCCE.

   Sarah Hafeez and Thomas L. Hunker of Cole, Scott & Kissane, P.A.,
Fort Lauderdale, for appellant.

   Mac S. Phillips of Phillips|Tadros, P.A., Fort Lauderdale, for appellee.

KUNTZ, J.

   State Farm Mutual Automobile Insurance Company appeals the
county court’s order denying State Farm’s motion for leave to amend its
answer to add affirmative defenses. Based on the procedural history of
this case, we conclude the court erred and reverse.

    In 2015, Global Neuro and Spine Institute filed a complaint against
State Farm for breach of contract. The complaint alleged Global Neuro
treated an individual insured under a State Farm policy, but State Farm
failed to timely make payments required under the policy.

   Three years later, the county court issued a uniform order setting
pretrial deadlines. As the order required, the parties filed a joint pretrial
stipulation. The joint pretrial stipulation listed the disputed issues of
law and fact, including the following: “Whether CPT Codes 77003 and
A4550 were unbundled? (Plaintiff objects to this issue inclusion as an
unpled defense, however Defendant will be filing a copy of its Motion for
Leave to Amend Answer and Affirmative Defenses to plead unbundling as
a defense.).” The same day, State Farm moved to amend its answer and
affirmative defenses. The court denied the motion because the case was
originally filed in 2015 and the pretrial deadlines had passed. On
appeal, State Farm argues the court erred when it denied its motion for
leave to amend.

   “[L]eave to amend pleadings ‘shall be given freely when justice so
requires.’” Newman v. State Farm Mut. Auto. Ins. Co., 858 So. 2d 1205,
1206 (Fla. 4th DCA 2003) (quoting Fla. R. Civ. P. 1.190(a)). Leave should
be granted unless: (1) the amendment results in prejudice to the
opposing party; (2) the privilege to amend is abused; or (3) the
amendment is futile. Morgan v. Bank of N.Y. Mellon, 200 So. 3d 792, 795
(Fla. 1st DCA 2016).

    The reasons the county court gave for denying State Farm’s motion for
leave to amend—the pretrial order and how long the case was pending—
may be relevant to a court’s determination of prejudice or abuse of the
amendment process. But, without more, those reasons are not enough
to find prejudice or abuse of the process.

    Cousins Restaurant Assocs. ex rel. Cousins Mgmt. Corp. v. TGI
Friday’s, Inc., 843 So. 2d 980, 980 (Fla. 4th DCA 2003) is instructive.
There, the plaintiff moved to amend its complaint and add four claims
years after litigation began. Id. at 981. The motion to amend was filed
after the court set a trial date but six months before trial. Id. The court
denied the motion because the plaintiff represented to the court that it
was ready for trial when it was not, and summary judgment was entered
in the defendant’s favor. Id. at 981-82. We reversed and remanded:

      This is not a case where the plaintiff filed repetitive motions
      for leave to amend and abused the privilege. In fact, this
      was the first request for leave to amend unrelated to a
      defense motion to dismiss. This is not a case where the
      court found that TGIF would be prejudiced by the
      amendment. This is not a case where the court reviewed the
      allegations and determined that their pursuit would be futile.

Id. at 982. We concluded that the timing of the motion was not a
recognized basis for denial. Id.

   Here too, the court based its denial of State Farm’s motion on the filed
pretrial stipulation and the original filing date of the complaint. We
agree litigants must timely pursue their claims and defenses, and courts
should not allow a litigant the ability to needlessly delay a proceeding

                                    2
with untimely motions.       But the Florida Rules of Civil Procedure
encourage a policy of liberality in allowing amendments to pleadings.
Morgan, 200 So. 3d at 795. Something more than what the court relied
on is required to deny leave to amend.

   None of the three reasons accepted to deny leave to amend exist in
this case. State Farm did not seek leave to amend its pleading, so it had
not previously abused the process. Also, Global Neuro does not argue
that State Farm’s amendment would have been futile.

   Furthermore, State Farm sought to amend its pleading to address
defenses at issue in the lawsuit. Unbundling of the charges was
something State Farm raised before the lawsuit. It raised the defense in
response to a discovery request. State Farm also included exhibits
relating to unbundling in the pretrial stipulation. So allowing State Farm
to amend its answer to add a defense such as unbundling would not
prejudice Global Neuro.

   The county court erred when it denied State Farm’s motion for leave
to amend its answer and add counterclaims. As a result, we reverse the
court’s judgment and remand for further proceedings.

   Reversed and remanded.

DAMOORGIAN and ARTAU, JJ., concur.

                           *         *       *

   Not final until disposition of timely filed motion for rehearing.




                                    3